ON SUGGESTION OF ERROR.
Counsel for the appellants have filed a suggestion of error, attacking the holding of the court that it was essential to the validity of the order authorizing the issuance of the bonds that the proof of publication of the notice calling the election should be on file, as well as the report of the election commissioners of the result of the election, and also calling our attention to the fact that it was erroneously stated in the opinion that the circuit judge of that district granted the petitioners, W.H. Ottley and others, a writ of certiorari.
The record shows that the cause was not removed to the circuit court by a writ of certiorari, but by a direct appeal. After the record was filed in the circuit court, the board of supervisors filed a motion for a writ of certiorari, *Page 129 
to be issued to the clerk of the board of supervisors, directing him to send up as a part of the record certain papers and orders that had been omitted, and this fact occasioned the erroneous statement in the opinion that the original proceedings were instituted by writ of certiorari. This erroneous statement as to the origin of the proceeding did not, however, affect the conclusion reached, and we adhere to the holding that the filing with the board of supervisors of the proof of publication of the notice calling the election was necessary to authorize the board to make the order directing the issuance and sale of the bonds.
Counsel urgently request that, in the event we adhere to the former opinion, we also pass upon the validity of the proceedings prior to the order of the board directing the issuance of the bonds, in order that they may determine the right of the board to now cause the filing of the proper proof of notice of the election, and then proceed to issue the bonds without another election authorizing the same.
In response to this request it will be necessary for us to pass upon only one further objection to these proceedings of the board. In the exercise of the statutory power conferred upon boards of supervisors to issue bonds of a school district, the board is a court of limited and special jurisdiction, and in the exercise of this statutory authority all necessary jurisdictional facts must appear of record. Section 189, Laws of 1924, provides that:
"No county, rural separate, or consolidated, or other school district, . . . shall issue bonds under the authority of this act to an amount that added to the outstanding bonded or floating debt of such county, rural separate, or consolidated, or other school district, as the case may be, will amount to more than fifteen per cent. of the assessed value of the taxable property in such county or district."
Under the limitation of this provision the board has no authority to issue bonds of a school district to an *Page 130 
amount which, added to the outstanding bonded or floating debt of such district, will amount to more than fifteen per cent. of the assessed value of the taxable property of the district, and that the bonds proposed to be issued, when added to such outstanding bonded or floating debt, will not in fact amount to more than fifteen per cent. of the assessed value of the taxable property of the district, is a jurisdictional fact which must appear on the face of the record. In the order directing the issuance of the bonds in the case at bar, the board adjudicated that the bonds proposed to be issued did not exceed five per cent. of the assessed value of the taxable property of the district, but this is in no sense an adjudication that these bonds, when added to the outstanding bonded and floating debt of the district, will not amount to more than fifteen per cent. of the assessed value of the taxable property of the district. It nowhere appears on the face of the record what, if any, the amount of this outstanding debt is, or that this debt, when added to the proposed bonds, will not amount to more than fifteen per cent. of the assessed value of the taxable property of the district, and in the absence of an adjudication of this necessary jurisdictional fact the board of supervisors was without authority to proceed to direct the issuance of the bonds.
The suggestion of error is overruled.
Overruled.